                    . .                       Case 7:19-cv-00863-EKD-JCH Document
                                                                              ). . 7 Filed 01/21/20
                                                                                                 z  Pagee 1 of 15
                                                                                                                - Pageid#:
                                                                                                                   ..       72
                                                                                                                             l                                                                                                                                                                                                                                                                                 .
                                                                                                                      .F!
                                                                                                                        t.
                                                                                                                         a.n .                                                                                                                                                                                                                                                                                             .
                       .                                                                                                                                                                                                                                                                                                           .
                                                       .                                                                                                                                                                                                                                                       .

                                          .                                                                          .                                                        .
                                                                                                                                                                                                                                                                                                                                                          yyy j j uyy
                                                                                                                                          .                               ,                            .                                .                                                                                                   .
                                                                   .                                                                                                                           '                                                 .                                                                                               ss j.
                                                                                                                                                                                                                                                                                                                                                     ja.ya .oty g                                                                  .. .
                                                                                                                                         .
                                                                                                             .                                        .                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                BY: A * ' .
                                                               .                                                                                                                                                                                                           '                                                                                                                      '       ''               .




                                *                          A                                                                                  .                       .                                                                 .                                                                              '                                                .               '                                      '
                .                   3                                                                       . O                  .'                                                                                                                      .                         ' '                                                      .                                   .                 .

                                                                                                                                                                              $                '                                            ff                                                                                                        ,             .
                '                   's ' c
                                    y                                                  .       Ne a. t'a                                                                  %*&7*
                                                                                                                                                                              -                                                    e                           (ft
                                                                                                                                                                                                                                                                 'é'a''
                                                                                                                                                                                                                                                                      & ô                                                                        a                              .                 h
                                                                       .                                     '
                                                                                                                                     ' .                                                                                                                                                                               l                                                                                                   .
                        .                                                                                                                                                                                      .


l                                                                              .                            e                                         ç3                                                                                                       N' ,, .Lt                                                                         o                                                .                                .

                                '                                      .                                                                                                                               .                                                                                                                   .           %
    ,



    '                               %*.%-*
            % , c)A,&t
            .
                     )$'R .tkjj 20$
                                  r% :                                             .
                                                                                                                                                                                                           '. .    ,                .                .
                                                                                                                                                                                                                                                                                                                                       .                                                    ,.
                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                           '       .                                             ...                                                                                                                                          .                                             '
        .                                                                                                                                                                     .                                            .                                                           .                           .
                                                                                   .                                                                                                                                                                           .                                                                                   .           .                                                           .

                                D=
                                 ùC-eRb '
                                        -h RGBY/                                                                                              lLH-
                                                                                                                                                 cLyt
                                *                                                                  .         u                   .                - 4             *           . t                                                                                              .                                                                                                .
                                                                                           e.                                                                                                  e.                                           .                  a..K
                            kk                                                                 kf '              a                   x                                                         q           q           .       .                       .s                              .               ,                                .              ....                 ,                                  .   .

                                    B&W                                                                txlçdttg' (m ' . îqklV'                                                                                                              ..         .                           -   ke                  .           ..      L                          :% .qt GlM l&

                                                                                                                             .                            .                       '                        '                                                                                                                                                  L:

                            -                                                                      .                                                                                                                                                                                                                                               )                    '
                                                       .
                    * JA                                                       .ô                           : 'k                                                                                                           '                                       .'                                                                                                   . '                                                                      .
                                                   .               ;                                                                                                                                                           ;            .                                                                                                                  .                                               -'                  -- '' '
                .
                                     EF           '     '   ea( ; % '* ' X'                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                               L>.
                                                                                                                                                                                                                                                                                                                 AtcYW%jL
                                                                               .                                                                                                                       .                                                                                                                   '           'N
                        '
                                      .      Q'
                                              ZZA b .-& t
                                                   .    - 4    r'
                                                                < V'
                                                                   /ïQ'/ - tLlA-                                                                                                                                                                                                       '                                                  .               :
                                                   xk              .?/' '.                                                                                                                                                                                                             .                                                A A                                                                            .                         '
                                          'e % al hx ?e * PœB' '- Gt'c          .                                                                                                                                                                                                       o                                          e.. œ hCfs                                                   o es
                                                                   es                                       îl L x                                    tl                              ï& A . e.s <
                                                           a
                                                                                               * .-
                                                                                               è                                                  f;              - j( es yj orj qéj
                                                                                                                                                                                  . / jyjGg NV Tytee tjoag(& E c. .
                                                                                               .                                                                                                                                                                                                                           '                              .                                                                    .

                                                                                                                                                                                                                               .                                   '                           '                       .                                                                                                   e
                                                                                                                                     -                                                                                                                                                                                                                                                                                                          u
                                                                                                                                                                                      '    .
                    '       .                                                              .                             .                                                            .                                        '                                                                   .
                                                                                               .                                                                                                                                                                                                                               .                                                                  '
                                              ..                                                                                                                                      .                                                                                                                                                                   .                                               ..
                                                                                                                                                      '       .                                                                                                                                                                                                .                    .
.                                                                                                                                                                         '                                                                                                                                    l                                               '                                                                        .
        .                                                  .                                                                                                      '
                                                                           .                                                                                                                                                        a                                                                  .                                    .

    ' *.:T<                                                        >                       l cl                                  '                                                                             l                            .                                                                          .               '                                                                       :

                            N                                                      .w                                                                             r.                           ' V)
                                                                                                                                                                                                 n
                                                                                                                                                                                                 . I                                                                                               .                                             '                  (.
                                                                                                                                                                                                                                                                                                                                                                     C,                                                            .
                                      1            j
                                                                               ,                                             & .&
                                                                                                                             m N.,li
                                                                                                                                                                      o                   .'                           'c
                                                                                                                                                                                                                        %
                                                                                                                                                                                                                          ?                                    .                                                                   'j
                                                                                                                                                                                                                                                                                                                                       '                            .                                                  .
                                                                                                       jà        ....k                                                .                   If .                     .                                                               ,                   . ,..                                              . !
                                          e                                        Ck                   A:t?' '                                                   *                            le. '                                                                                                   G                                          ' '                                                                      *
                                                   ' .                                                                                                                                                                                                                         .                                                                  '
                                                                                                                                                                                                                                                                                   '                                                                                    '                   '                          .            .
            .                                                                                                                                     N           :                                                        .
                                                                                                                                                                                                                                                 '                             -                                                   !               .
                                              .                                    & (s.                             <                                                l                                                                                                                                                                         Bx                  nö                            e lI
                                                                                                                                              '                                                                . .                 . .                     .   ..                          .
                                                           .
                                                                                               .
                                                                                                                                                  .       ..                                           .                                                                                               ..... s.- ..                    ...
                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                           ..... -.                ..               .                 .
                                                                                                                                                          '                                                                                                        '                           '                                                      '                                                        '
                                                                                                                 .



                                                                                                                                                                                                                                                                       .                                           ;.              .                                                                                                        ..
                                                                                                                                                                              .

    '$                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                   Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 2 of 15 Pageid#: 73


                                                                                    .                                                                                                                                                                                                              '
                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                       i
                                                                                                                                                         .



                                                                                     ,                              '                                             .                                                                                             .




                     @-L,
                        ) %K< <f tô                                                             oà%                                                                                                                                                                                            2
                      W*F6&                                       T K ''1%$NW                                                       EGIDDAL 'A T                                                       - K = Ab - ' M                                                                          -&L
                                                                                                                                                                                                                                                                .                                  '           '
            .         & :h                                            .                                             ,       a                                                         .                    e.u                       ..                                                                                                             .

                      < &tS                                   cb'œ.                                                     .               I 'o                          ' o.                 cù                            '            u reï!* T:& ,' $ K
                                          '
                                                                                   c 4s .A
                                                                                                                                                                                          . . .                                  .
                                                                                                                                                                                                                                      .s)                                          v w                                         .
                                        .$s
                                                                                                                                    .                                 > G                                                                                                              .                                           4N .o                    .
.                                                                                                                                                                                         .       s              >               .        p                                                                                                         '
!                                                 a œ                                                                               '
                                                                                                                                                     A            (
                                                                                                                                                                      .V e o$a )                                                                               .                   .
                                                                                                                                             .                                                                                                                                                 .




g                .                                                                                                                                                                                                                                                             . .                                         .           .
                                                                                                                                                                                              '                          .                    '

        .   a             +                                                                         .                                                                                         '                                                                                                            .           '
                 ap                                               *                 '
                                                                                    7 /N
                                                                                    N                                                                        .                                                                                        *                                        .


                      pEfeNbkk-lQc t'
                                    B%tY ke.'- t+ &u-
                                                   ' hkkbi'-TM k '- '6 M b BeL Càtb '
                                                                                    tX K
                                    p                                                       A           '                           . '% '                   '                                                                                                       .                         >                       .
                          (5 c .                                          .î                                            '                                .                    e           '-.                                             '               W          .                                             .
'                                                                                                   '           '
    '                                                 q
                                                                               '*           .
                                                                                                                        '                                    .        N l                                                .                            h                                î                       ' ''
                                              (x                                                                                                                                          % '                                                                             &          ,                     -                               '
                                                          .                                                                             w                         G                                                                                                  a
                      '
                                        q. tr e u 'S e=                                                                                         e. ço %                                                                          '                                                                                     e.
                                   *              e
                          ' $.                                                y
                                                                                     o eç                               c'soé c'shy c j z                                                                                ;               j                                                                         ,
    '
                                                  4.                          .r
                                                                               -                            .                                            .                                                                                 q,                            @.                                            ?
                           %                                                        %                                         T       L eœ                                                                                            e- t                                           e.
                                                                                                                                                 '
                                  c '                     o           o                                 .                                                                 j               -                                      <            .                                                .                                       .
                                                                                                                                                                                                                                                                                                                                       t
                                                                              -
                                                                                    S e                             u       e-                                            A                            t.D                                                    ' (n                   -B                        '
                                                                                                                                                                                                                                                                                                                                       , C-             .

                                                                                                                                        .                                             .                                                                          .
                          -'             .                        q                         t                                                                     t                       h:                                                                  1:                                           .                       .           j.
                                              /e; $w'.
                                                     w .
                                                       A'ç                                                      3           .                                (r                       .                                      . o                          .               ..           f                               ' %(o% j
                                                          x           x                         '           -                           %.       'x                   -
                                                                                                                                                                                  g                                                  . .              A.                                   .
                                        à
                                        n Y'                                                                                                                 .

                                                                                                                                                                 -Ah o kx                                                                 Eh                             yœs'
                                                                                                                                                                                                                                                                            s                          .
                                                                                                                                                                                                                                                                                                                                   , ,
                                  t! <                    G *
                                                            .                        !*
                                                                                      .* ..
                                                                                          J
                                                                                          :
                                                                                          ,.p.
                                                                                             #
                                                                                             .e . t ,
                                                                                                    1
                                                                                                    ;   .                                                         .           '                                                  A -                      :                   '-                                                           '
                          -        sh         a                   ;                                             .           .                        .   '                                        ..
                                                                                                                                                                                                                                                          .

                              ,                                                         .   #                               .                                                                                                             .                                                        .
.                                             .                                                                                 w                                                     .                                                                              *.                                                        .               ..

                                                                                                                                                                                                                                                              . ..                                                                             '
.




            ..                                                .                                                                                                                                                                  '
                                                                                                                                                                                                            .                                                                                                                                               .



                      '
                 2 a- '                                       .                                 zlWa ' ''
                                                                                                D                           '                                         .               '
                                                                                                                                                                                                                                                                                                                           '                            '
                      r .
            .                                                 .                             '                                               '
                                                                                                                                                                                                                                                                                                                                                        .

             -Ve
               -*% &l QLBVI ' Reitö (- '       oK YM '
                                                     r'Fo' 'e . eg'CAc u)e '
                                                              .                                                     .                                                             .                                          *


        N. 'M'
             /IQ P CA DT .A.W tBdzz.A'.N œ G a' ' pG'  k                     .
           colfïhsœv A.h5u> llG' :Jc O CIA MTLT #aê e p ' a.
                                                           y
                                                           ï'Ez)p-f*:?xï% ms                                                                                                                                     -
                                                                                                                                                                                                                     .


                                                  -                                             +                                                                                                                    '           (;                                           '
                                                  .    &e- e.                                                                                            .                    c,                       ç.                                                           .                    ' '(
                                              '
                                                      .   r.                                                        sf
                                                                                                                     t                      ce- '' X-'
                                                                                                                                                     % j GT/                                                                 . I                          tM t.
                                                                                                                                                                                                                                                              A .
                                                                                                        .                                                                                              '                                                                                                                                                        .
                                                                          ,                                                                                                                                                                           '
                                                                              .                                                             '                                                                                                     .              1                     '
                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                        œ
'                                                                                                      .                                                                                                            .                                                                                          .                                                                                                      :                            :

                                                              Case 7:19-cv-00863-EKD-JCH
                                                                               .    .    . Document 7 Filed '01/21/20 Page 3 of 15 Pageid#: 74
                                                                                                            .       '
                                                                                                                                                                                                                                                                                                   .

    j                        .                                     .
                                                                   '                                                                                        .                                               .                                                .                                                                                                                          .                                                  . .
                                                                                                                                                    .                                                       .                           .                .                                                                                                                                                                    ,:                       '




                                                                                                                                                            .     k                     '                                                                                                                          .                    .                                       '




                                      . *z M U RN 'O 2ôl                                                            .
                                                                                                                                                                       '                                    '                                                             3
                                                                                                                                                                                                                                                                                                               '                                                                .'
                                                                                                                                                                                                                                                                                                                                                                                    .                            '

                             .                            c. ..                                        e-           *                   n                             e-            .               .
                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                              ,.
                                                              R#                                   q                V G                                               UR                                                                                                                               .       .                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                             '                                             N.
                                                                                               .                                                                       t'                                                                                                 J            ,       x.                                                                       .                                        ' '
                                 .                                                          e: e- t :
                                                                                                    .u' .> - vc..-Ih - c-co Rœ s'.y                                                                                                                                                                                    jv
                                                                                                                                                                                                                                                                                                                        h e.  , h       e-
                                                                                                   '            .



        ,
                             . . ,                        '
                                                                                           (. e. q $.y .            .

                                                                                                                        .
                                                                                                                           s   ,...                                                                     .

                                                                                                                                                                                                        .
                                                                                                                                                                                                            '
                                                                                                                                                                                                                                ,                   ..


                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                        jh j. . .j (,
                                                                                                                                                                                                                                                                                                                                    y -                                                                                        .       '
                .                             ..                  . .          . .                                                                                                                                                                                                                                                                                                                                                 '
                                                          .
                                                                                                                                            +
                                                                                                                                            .
                                                                                                                                                                                                                                                                              j(4.                                                          q.. j
                                          jj..                                                 sh e, e, o e. ( #                                                                                N .k:.                                                                    qvs. .                                                         T
                                                                                                                                                                                                                                                                                                                                         jowyo          ,
                                                                                                                                                                                                                                                                                                                                                                                                      . jqst
                                                                                                                                                                                                                                                                                                                                                                                                           mmj
                                                                                                                                                                                                                                                                                                                                                                                                             $. .
                                      jJqu
                                         ' h 'Fet-
                                                 .o
                                                  '-. e j                                                                                                         o                     '                           c                   ,                           ï ' 'c ' .''$
                                                                                                                                                                                                                                                            - à.'?s '                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                     hA&''-
                                          .
                                                  R ' y'
                                                       )@                                                       CR *o d. UL
                                                                                                                         ' Kï
                                                                                                                           4 *G                                                     '               G                           &
                                                                                                                                                                                                                                >                                                          r.e ô.C.1                                                    .5.q ,, ' '' '
        '
            ..                                                     ,               x.                                                   N                         x             'ku                                                             '
                                                                                                                                                                                                                                                                      j                        '.                              o                                %                   ''               '               .                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .

                                                      &                                                '                c ï'e 'ôxk'                                                 '
                                                                                                                                                                                    =4'*1 c %C                                                                                '                        E                                            *               ' 7''                                        G
                                          .                            -               .                   ;                                                                    '
                                                                                                                                                                                k                           ,                                       .                          i !                             .                                                                                x
                                                          R'
                                                           œ@                                                                                   '
                                                                                                                                                z-s                                 *a
                                                                                                                                                                                     B CTAR .                                                                                          t                                       '                        ''
                                                                                       &
                                                                                                   .       .                                                                   è                                                                                              .
                                                  '
                                                                  ..
                                                                  '                                    r syl ..                                                 <                                               '   . '.                                          '                                                ,.                                               -                                                          '                       .
                                                                       ,                               V-'%-.                               .' .                                    .                       .- . .                          .           -        z,.. , ,.             ..
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                               .. .. ...
                                                                                                                                                                                                                                                                                                       .           .                   .
                                                                                                                                                                                                                                                                                                                                       ,. - .       .       .       .
                                                                                                                                                                                                                                                                                                                                                                                            .                                   .          .           .




                                                                                                                                                                                                '                                                            '
                                      .                                                                                                                                                                                                                                                                                                                     l                                                                                      .

                                                  %u..-*                                   .           ,        .               w                                                                                                                                                                                              o                .                                   .                                                          . I '


                                                                                                                                                                                                                                                                                                                           .                '
        .                                                                      .                                                                                                                                            .                                                                                                           . .
                                                                                                   !                                    !                   ,.m            '                                                    .                            * .. .
                                                                                                                                                                                                                                                                  w                        -               %                       .                            q           .                            '            .            '

                                                      tc                                                                                                                                A                           %                                                                                                                       QAI.h               .
                                                                                                                                                                                                                                                                                                                                                                                     œ                                                                 .
                                                                           '                                                '
                                                                                                           v

    .                    .
                                          P $tt - % , ,é
                                                  .
                                                       *'ïr
                                                          typ ..                                                                                                                    .                           .
                                                                                                                                                                                                                    :.                  .           .        .
                                                                                                                                                                                                                                                                                           '-y                     .'. 'q
                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                            .o ' .                                             ..
                                                                                                   c                    W                       W.              . t                     7 .     .
                                                                                                                                                                                                                                                                                           .                           ,                            '           >                           .                        -

                .
                                              ,
                                                                           t& t& h                                                                  '                                       .
                                                                                                                                                                                                    b-tf                '
                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                             A                    7'
                                                                                                                                                                                                                                                                                           Z                       t                        'S
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                            T
                                                                                                                                                                                                                                                                                                                                                              u                                      '
                                                                                                                                                                                                                                                                 '                                                     &                                                                                                                       '
                                                                                                                                                            .                                                                                                                                                                                                           .                                        .



    .
                             .                             qh o foo  cz     ewme s '         = '                                                .                                                                                   .
                                                                                                                                                                                                                                                                                                                                            '
                                                                                                   .                                .                                                                                                           .                                                                      '                                                                '                             .
                    .                 '                                                                         .           e                   .       v                                                                                                                                                                          . '.         .

                                                          tA' ç. çes: .e.tl Le ' ' ' kkFu'xtl1 .
                                                                                                                                                                  ,                                                                                                                                                                .                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                             .        .                                                    .                                                                    ..




                                                                                   <TJ                                                                                         '                                                                                              *                                            .                                                                                 .



                                  .                   .                                                                                                               '                                                                                               .           .                                            .                    '                                                . .                  .
                                 .'                       .                        .               .                        '                   '
                                                                                                                                                *                              .                                                                                                                                                            '                                                    '           '
            .




                                                                                                                                                        '                                                           j                                    .                                                                                                                                                                                 '
                                                                                                                                                                           .    .




                    --   .            .               .       -                                                             '                                                               '                                   -.- -                   .    -- .--               --           -                                                        '




                                                                                                                                                                           '.                               .                                   .                                                                                                       .                                                                                      '
                .
'



                ,                    Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20
                                                                                     '
                                                                                          Page 4 of 15 Pageid#:
                                                                                                              : 75
                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                           .                                             '
                                                                                                                                                                                                                                                                                                                                                                                                     . '
                                                                                                                              '                                                                                                      %                                                                                                                                                                     .
                .                                                                                                         .


                                                                                                      .
                                                                                                                                                                                                                                                                 z                                     j                                       '                                             .

        .                                                        *.                       . .                                                                                         .                                                                                                                                                                                         '
                                                                                                              '                   '                                                                                                                                                                                                                                             '
                                             .                                                                                                      .                                             r                                                      '                                                                                                  .
                                                                                                                                                                                                                     .
                        '                                                                                             .                                                                       .                                                                                                                                           ..



                ïO , Ut &u'x xt köbb                                  .
                                                                                                      '
                                                                                                                      .                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                      -

                        .                                                                                 .                                                                                                                                          .

                                     r bm qs $b% VksthG? #.1 . m e b, qu e mcty:x A L dxREG aKKwMCR
                                    kM X M e Gk V CG es- (> '' L6K '     -o .%$' t/ïh ,        & '                                                                                                                                                                                                                          '
                                                                                                                                                                                  .       .                                                                                                                    .



                                     '               .                                                                                                                                                                                                                                                                      '
                                x

                                    ce V cxs                                                              .                                                     e                                     . -huu8 q o b<%, eu k.-
                                                                                                                                                                                                                            .vvxr m .
                                             > *N6 A/bv/ftsckG .X.1 .BQZ*                                                                                                                                                            '
                                                                                                                                                                                                                                                     , AïGR                                        hq                                                  < 1 G KO R K
            .
                                                p    .
                                                                                                                                                                                                       < .kG çG-..kk %                                                                                 .           e-
                                                                                                                                                                                                                                                                                                                 xr.<.NUvc-> K- .
                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                         .

                            kï  '
                                          kctuvkvf
                                   i        . .                                                                                                .v
                                                                                                                                               g
                                                                                                                                                                                                             .    ' '                                        .       .
                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                               .            l    '             .

                            e& 7% R . f-o'
                                         r       $ W$                                                                                                                                                  . .
                                                                                                                                                                                                             .       '                                           .       .
                                                                                                                                                                                                                                                                                                                .       A'plm ke T.s
                        .                                                                       .
                                                                                                                          .                                                                              x               x
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                 k                                                                                   j                                      .
        .       . .*
                .                                            *'.                                                                                    S .
                                                                                                                                                    .-
                                                                                                                                                    '                                         $                                                  e
                                                                                                                                                                                                                                                 -                       . . .C(N
                                                                                                                                                                                                                                                                                .u .p                  ''-                  $                          .j                                                      .
                    &                                                                           '                                                                                                                                                                                                                                                                       .
                    l                                                                                                 - >
                                                                                                                      '                                          '
                                                                                                                                                                          * , M --                                                                                   -                    .   . C yo                                                   s                                      .
                                                             .    .                                                                                                                                                                                                                                        .                                                    .
                                                                                                                                                                                                                                                                                                                        .



            .
                    R% lpgb >- M.G c+ TG s klfçq Tqe PA
                                                      'ï&TtFFf TilY GG 'r.
                                                                         'gti&b       .
                                                                                                                                                                      '                                                                                                           G .


                    b œ     nb                                                                                                        k G.I                                                                  &                                                         6e                                                    qvG&
    .
                     M AtV%MJ Rom                                             -
                                                                                                                                           '+ 1%                                                             RCQE                                                    - -%                                                   = r -.<&                                            ' t(                      J
                                                                                                                                                                                                                                                                                                                                                                                                               .

                                )                                         . x                     h.                                           .            A                 i'                  '              . .                             '                                                                                                                          x
                r               i                                                                                                     t                                       e , G&l& l>M h f&% A * S , W e                                                                                                   ,                                                .
                                                                                                                                                                                                                                                                                                                                                                            &W
                                     At                                                               '                                            11                                 .                                                                                                                            x                                                '               ,
                           '5: u. -        - W àG . i e .             -,                                                                                                                                                                                                                                                                                    tt'                                      .
                                        k     '         J.     x'  x'  '                                                                                                                                                                                                                                                                               !.           s
                        o k%.- .t .xxlts zqL tA1 w-co% m ..wï ttqe m                                                                           ..                                                 -                  ,
                                                                                                                                                                                                                                                                                                                        -'                .




                    M EK
                      - :'t 6&Y'> 't 1(Ao'
                                         *                                                                                                                       +.sq                                   &b                                   v>                                                    .   '-L oh h cvï'n
                    ,                                                     o mxn                                                        .                        .             o                              q-                                                               t ,                              ,                                            cz                          àn
                                                                                                                                                                                                                                             '
    .                   .            '                                                                                                -.                                      .                                                                                                                        s       !                     1.                                                      ' ..
                                      *7: .
                                         .  k eGt:
                                                 .-                                                                                                                                                      '                                                                                                     & - Jïû TA .
                                           ê                                                                                                                                                                                                                                                           .                                                                                     .
                                    .    R                                                                                                 .
                                                                                                                                                    -FeKl L.- G  '
                                                                                                                                                                                                                                                             yj                       '
                                                                                                                                                                                                                                                                                      /
                                                                                                                                                                                                                                                                                                       ') . o                                          h                                                  .
                                                         .
                                                 .               x x.                                             .                            *
                                                                                                                                               h-                                                 xt                                                 .   ff                               N            '                                                    '                   .
                        donçtw aktel txsus stkste                                                                                                                                                                            '                       -                                            . '                                     '2 W e-                                             -
                                                                                          .                           .                                                                            .
                                         ,
                                                                          w                                       r                                                  .,
                                                                                                                                                                                                                 .                                                                .       qj           .                                       .. .
                                                 .
                                                                                                                                  '                                                                                                  '                       .       vo           w                                e... ..-                                                         g
                    kk:%
                      .                                               lt ' . y '                                                                                              .
                                                                                                                                                                              .
                                                                                                                                                                                                         '. s.                           .
                                                                                                                                                                                                                                                                             . J q'.
                                                                                                                                                                                                                                                                                   y           .
                                                                                                                                                                                                                                                                                                                                . '&'..                                             ,
                                                                                                                                                                                                                                                                                                                                                                                    t.
                                                                                  l                                                        w                         !.                       *                                                                                               '                                                                 .

                                                 K '<                                     ;
                                                                                                                  c
                                                                                                                  . .
                                                                                                                                           .'
                                                                                                                                           Q            .   ''
                                                                                                                                                                                                  V .,' *                        '
                                                                                                                                                                                                                                                                         I    q
                                                                                                                                                                                                                                                                                              @ ' '            '
                                                                                                                                                                                                                                                                                                                                                                .'                           :, .
                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                         .                                                                                                                                                                                                                    I                                                           ..




                                                                                                                                               .                          .                                                                                                                                                                                 '                                . .
                                                                                  '                                                                                   '                                                          '                                                    '                                              '
                                     .                                                                                                              '                                                                                                                         .                                                                                             .
                            .                                                                     .                                                                                                                                                                                                                                                                                              .
                             Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 5 of 15 Pageid#: 76




         E                                                                     .         '
                                                                                         f SI-                      . .-                                   -                  !'                ,
                                                                                                                                                                                                                          - '           .
                                                                                                                                                                                                                                                           .

                      . ..                   .   .       47      *l' -                    1                         q                                                                                     .
     a.
      h- u          Gfs çes: . v: evtï/ .'TY . (ktil: '                    -
      (6
       . W e & wk   snC*- tm f' r-,-       -'? '   > ' e-
                                                     -
                                                        ' Wt
                                                           ;N$
                                                             %N
                                                              NW s T&*)KR.N tG!U $%
                                                                 ,                                                   .                                              .                                                          '

     Açt-esk kYe (xkw :t.Met+ -
                              koîA E-t-
                                      'c hb< hT        '-      . œ' ' -
         -&                              -                                                                   . 'x,       vs         xN                                                ...,.           .                        fz
                                                                                                                                                                                                                               '                . .
                                                                                                                a                                 t                           6                                           T                          %
                  .                                                      .w w                       .                     x:            .                          'tz'                         .-                                 .

     G fb-cks                                                    uk                                                             osTc BkWs                                     a ou              k                    o xvl
                                                                                                                                                                                                                         .                                 .
                                                             .                                                                           .                                                          k                -                      .
                                                                                                                                                                                                                                            ' tn               &$
                                 1 .
                                                 -X                  ç ..                                   ) ,
                                                                                                                    e.
                                                                                                                          .                  *x       '        -
                                                                                                                                                                   &                  .
                                                                                                                                                                                                N'C 'R IL '
                                                                                                                                                                                                          Bu                                                             .
                       tt                                        h.       @.
ë    hê                                    e ï y fvs
                                                 .C .,
                                                     <                                                              .                                               -U                          . ',. ,B 7z                                                         st
              . œv
                 -fwï çk                                                            . .-. .(Asj-
                                                                                               x &.xàcxt'
                                                                                                        tcujs tokgt
                                                                                                                  -ioats oq-skwxutï'el                                                                                   - -

                                 -. 4.                   '                          ''
                                                                                     w                              '          j!                 .                 .k.       ,                      !$       !dfF
                                                                                                                                                                                                              i
                                 E-
                                  on Ao''
                                        m akq- t '
                                                 -iou '                                                                                 .                           t'                          oxz. v            T                                                          ..



              ,         .         z         - .                                                                                                                    , -ç                   fkt:ee, îIA-rtN J ctux ose-
.                                                            >        x            ...-                         . l                 )             t& '                                                                                 (f
                                                                                                                                                                                           .
              ç . ,t)-û LôD &'
                             f.'M S s                                                                                               v                 W eèe ck -                               S Gfeûli tV .


                        (.                                                                                                                             '                                                                                         '                       '        -
  t7-- '                           û           - 'o o ,
j -.                                         M T bv F'5( e                                      .               .    l   * . . TAQ .                                          tc R IûT                        '
                                                                                                                                                                                                              b                                                     L
                                    ç, ïi '              '
                                                                                        es% *           '
                                                                                                                         'xx -:t aro kltm l l              '
                                                                                                                                                                                                ::1:* l ito
                             .         .                                                                                                                                          .
                                                                         '     '
                         RV ç                                                           E                   ek o loo; '-                                                              xe-           'Ntifs                                  a ? te?z%%
                                                                                                                                                                                                                                                                .
                                                                                                                    y           !..                                 .                                         4                             N        . .

                      $ m%-k                                     <..,                                                                        e             tb             -               . 'e . A c '
          ot                                                                                        ttd cx h e- R= K                                                          C- GM6 tu                           W l                                 '             k-
         '                                   1
                                             . oi T ' xa.
                                                        :                                                            - ï%( ''                                             eck '                                                    'he.
                                                                                                                                                                                                                                      e 1< '
                             '

F-''-'
              L%                                 .
                                                                 '                          .

                                                                                                            t
                                                                                                                ' jz . ' eL 4 '
                                                                                                                              ùtq                                                      .
                                                                                                                                                                                          ,         N                      . jog '
                                                                                                                                                                                                                                 j.
                                                                                                                                                                                                                                  (
                                   '
         tvvvs thc-cvsee-ccvke& < '7KûuK> tot'
                                             zGtq .-$
                                                    -he.biFcx em n-s V-ï$Axe-
              k ' x'                                     1t,                        -
                                                                                          . '
                                                                                            %-                                  -                               .
                                                                                                                                                               çk                 t%
                                                                                                                                                                                   /'.



l
1
                             Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 6 of 15 Pageid#: 77




        13 , h%Q Y 10%                                               .
                                                                                                                                                                                               ..       '



             EFe$>        '' ï '' keœ b                                                                              Gk- ''' ce                                     .ù               '-i
    '
            GtRC-G G AKbNeA                                                       .                                                .                                                  .                                 '




                         %
                         'ïte t.
                               % ' '.
                                    ''                                   x 'h '                                  N '                           t. WïG%'k
                                                                                                                                                       (ttG pce- V. CSG
                                                                                                                                                                      .
                  fess&m u'e.k
                             'kx Lextncu os ;.:tRG.$,uL:,,
                                                         2toi Y c p< xw>'
                                                                        k@ ocxkttl to .W e.
                 lhoir ,hEK-NlbM T tktEtkGAKM QR çd kA% s % ïwN A'he.pïqlah/ iR sa
                  htœSLLT b& -fe-hbm T Gzz -% 'G.e        Ku ïE. x'v. e e. .   $ .''      .
                                 .        a                                  x                                  .-                                       ..
                   t$1       'e>l c - -                '   '           tzzyïj     ,j%s k. ,                                                          .
                     .                                                           j.                                                o.           '.                  x,
                                                                                                                                                                         '
                                                                                                                                                                             x                . !
                     l* è                         1c                                               '' *                                        '               .1            X                '
                 >w& bEK ibhg'r Y G GAR Nee c c                                                                                        '
                                                                                                                                                .kœ, k+ (x                       'v                                 I
                                                                                                                               .

                 oo                                        -
                                                           tq '
                                                              tçg                     te.- ' G K                           v fR- ic -- ''q
                                                                                                                           '                                   - 'Ce-
                    .                                  !       . 6                                  -                 ?e           .            .
                                                                                                                                                .

                   q r                                               5e4* 1 ks                                  ûx                                   . $. f . q x. ct.-.                                        .




             s%Q-elû& Zc tklh                                                     $5                '                 o                    .         'a#t                                     Yk            ,               .




                                                                                                                                                                                      '
        ,k

         L$, A ttr '
                   l-                                          h .                                              .
'
                     7eFe&bm l B< ôKe uleut M b A%* ,% 'L2M Y ,
             .
                  b.'j.'.     .. . c ' , f  .w ç '.
                                                  ç    . N A %.
                                                              *   g. z$ ?<. j       .. .                    '
                                                  .                                                                                                                                                 .
                 '
    .
                     r>uJ k rcT< Qtkfw '6 be             -r     t- &L         . .Eû w*%                                                                                          .    .
                                                                                                                                                                                          '
                          su         .   t/'         . q                                                              .                                             .

                      Gk     Ne s l'           o ba$ x l                   ,i     ',&sf                                                              '
                 .                                                                             '
                                              s                                                         .

                 #& ookkch .D L-M DM T 3Eû CALbbSeLC #&b A t2,BkbzzAkb tro%iy'%qckNc                                                                      .
                                                                                                                                                          .
                                                                         '
                 .                    xN                         .                    I/           .k       .                                   xx
                                                                                                                                                 .             N.                                   ,
                             e-                                S ' t/ *                            N-c N              W                        *.             C MN * tx m                               ïXVChMG
                     '
                         w           lt                                               '                                    ,               s    .
                         k                            A A                A                    ç t. t.'                                     C .
'



                                                                     Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 7 of 15 Pageid#: 78

                                                         '                                                   .
                                                                                                                 .
                                                                                                                                                 .                                            .   .
                                                                                                                                                                                                                      ..'
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                           f .                                                               .
                                                                                                                                                                                                                                                                                                                                                     .                         1
                                                                                                                                                                                                                                                                                                                                                                             , .                       .                                                        '                               '
                    .                                                                                                                                                                                                                      .                                                    '                                                '                       .
                                         '                                                                               .                                                                                        '                                                                                                                                                                    '                                                                            '                       '            .
                            .                                                                                                                                                                                                                                                                                                .                                                                             .                                                                    .




                                    .                                        QF                  .
                                                                                                                                         $:                                   .                                                   '                .       ..                                           '   .                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                   :
                                                                                                                                                                                                                                                                                                                                                                                                   .                               '                                    .           '
    .'                                       .                                               .                                                                                            .                                                                                                                                                                                                                    .                                       .


                                                     -                       lû                              -=' .% '                                                     rz .                                                                             L                                        ptL                                                                                                                                                                                     ,
                                                                                                                                                         .                '                               â
                                                                                                                                                                                                          '                                                                                                                                                      '                                     '                       '               '
                        .                        .                   9                                                       %                           '           .                                                                             '                   '                                                             Y               N                                                                                         ,                .

                                                                     k c                                             . '.                                                                         @                                r                                                                                         ï ku                                                                      '                                   '                                 -'
                                                         40                              . k L                                                       4 I <'kklRGt                                                                              D EF/ D Iû=                                                                                                   '* ' '=                                                                                       V Nc'x
                                                                                     . s                     .               .                               s .                                                                                               k                                                                                             y                                             '.                                                                                   .'
                                                 .
                                                         .   &>q tlkl % +                                                                                    '.+ïe.                                           m                                            (x '                                                 o.s                                                                '                                                                        '.h
                                                                                 .                       .                                           x        A                   1                   '                                                                                     1
                                                                                                                                                                                                                                                                                            .               s.                   .                                       *
                                .            .
                                                              ,$                                     t '
                                                                                                                 - ' o p- $%C-Yn ï%k'
                                                                                                                                    N% *
                                                                                                                                       1 m
                                                                                                                                         %- k
                                                                                                                                            *A
                                                                                                                                            'e- *                                                                                                      Nâ
                                                                                                                                                                                                                                                        M/
                                                                                                                                                                                                                                                         XGN                                    Y - .
                                                                                                                                                                                                                                                                                                                                                         i           '
                                                                                                                                                                                                                                                                                                                                                                                                       'e
                                                                                                                                                                                                                                                                                                                                                                                                        M *                '                                                                    '    '
                                                                                                                     .                                                        '                                                                                                                                      .
                        .                .
                                                                         ,                                                                           '                .                                           .                                                                                                                                          '                             J '                                         .                                                             '.      .

                                                 14L                                     .
                                                                                                 q -
                                                                                                   o 2
                                                                                                             '

                                                                                                                                                 cï Wa
                                                                                                                                                         .

                                                                                                                                                                                                  S'l :
                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                                           o
                                                                                                                                                                                                                                                                                .

                                                                                                                                                                                                                                                                                                                    < 'X k Nk
                                                                                                                                                                                                                                                                                                                            NçQS %                                                                                 , '
                                                                                                                                                                                                                                                                                                                                                                                                                     M . N'
                                                                                                     1/                      ..                                                                                                                            . '                                                               t                                                                                             '                                        .           .               '            .
                                                     .
                                                              RVV                                                                         kqhc k'œ tkAzk ' XR '1.S QonEAçG kdcb %
                                                                                                                             S E ïakl 'Vù '                                                                                                                                                                                          -




    .
                                '                '   ç
                                                     '       .
                                                                                     . .
                                                                                         -
                                                                                         kG                                      k vV
                                                                                                                                 .
                                                                                                                                 ,
                                                                                                                                                                                      qe-'h' -
                                                                                                                                                                                             &i6s                                                                      li '.'
                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                            .            '
                                                                                                                                                                                                                                                                                                                                         'q Xe-' k lV                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                    ..                        '                      .                                       .                                                                    .                                                                                                                                                              '
                                                 .                                                                                                                    .. . &
                                                                                                                                                                      t                                               .                                                                                                              .
                                                                                                                                                                                                                                                                                                                                     ,                       .                 .
                                     J                               U* kf 1ô 2d 6                                                                                                .t                              -                    r . -F                                                                                                                    #?                        $X.                                                 ,h                               .
                                                                                                                                                                          .           :                                                    .                                    .                               xk                                                                 .                                   .
                                                                                                             x           N
                                             ,
                                                                                     -                                   k                                 x.& * . t '                                                                                               kbç . #;u x* k8 o   .. E *.
                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               x'
                    .                    . '         .                   11(         ..
                                                                                                                           '         .                                    .                                                       t, . #                   .       ', ,           .. . .     '                  s .                                                                                                                                                                 .           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                             .               .                                           â                               ook   e.. N ï                                                                                                   .cx t, W h G 7 .to
                                                                                 j .y , ç a. .. .
                        .                                                                                                                                                                                                                                                                                        .

                                                                                                                                                                                                                                                                                                                                                                 joç.-mk
                                                                                                                                                                                                                                                                                                                                                                       à                                                                       . (yy
                                                                                                                                                                                                                          ,                    .
                                                                                                                                                                                                                                  .w
                                                                                                                                                                                  ;                                                            ,                       n                                             xjx .
                                                                                                                             .'
                                                                                                                                                                      #                                                                .               ,                                                                                                     .                                         ..
            .                                        ..                  .
                                                                                                                                                         .,
                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                       .                                                                                                .
.           .                   .
                                                                                                     jc% . e. raç. '                                                                                              wj                           ,                       .
                                                                                                                                                                                                                                                                       j ..                                                                                          w                 ,' :Zqz
                                                     '                                                                           .                                                                            '                        $.                              .                                                                         .                                                                             '                           .''
                                                                                         .               .
                                                                                                                         j                                            a                           : yl
                                                                                                                                                                                                     k                             < . e .t.y a                                                                                                          jos ..                                                        o% sN .oa
                                         .               .                                       -
                                                                                                                                 .                                                .           .                                                                                 (l                                                                           .                kt.                                                                  .
                    7
                                                         e., ..a ,                                                                                                                c (x                                # . &L6                                                                                            XN W V .
                                                                                                                                                                                                                                                                                                                                l Ew ebd- qOAIQT
        .                                            .       '                                                                                                                                                                                                                                      '       /1                                           '                             kkqye-                                                              '
               'Y '
                  >      ç . o                                                                                                                                                            l                                                 ê                                               è                                                   %hœ                                                    -N 6 PtACL $%9
                     . j    .  .                                                                                                                             .
                                                                                                                                                                                                                                       .                           .                                                                         p yxjx. /.
                                                                                                                                                                                                                                                                                                                                             oujao/                                    .                  c ! .,
                                                                                                                                                                                                                                                                                                                                                                                                            & uNuuj
                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
            '.     ,' Youç V .
                            .
                                             .
                                                                                     '               '
                                                                                                                 '.                                                                                                                                .
                                                                                                                                                                                                                                                                                                                 %           '                       .
                                                                                                                                                                                                                                                                                                                                                     '                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                  ,   .                                    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                '       ''
         ..                                                                                                       .                                                                                       .                   '                                    .                .
                                                                                             .                                                                                                                                                                                                                                               .                                                                         .

                                             ' d k : ç G e. ï ) 'y.Pu çexlokm c,  e- & çe a'ç Nrc. = MT                                                                                                       '                                                    .                                                                                     '               .                     '                               '
                                                                                                                                                     . .
                                                                                                                     .
                                              . ' L'LZ, R 15 eu (k .
                                                                 '
                                                                         . . . g o. eo
                                                                                    ..s . , y e. j . q     ,     .                       .                       .
                                                                                                                                                                                      .                   '                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .               .
                                                                                                                                                     .                                                                                                                                                  '                                                                                  . '                                                             ,            .


                                                :'K l,N'k'B L.
                                                             q UU // :.Y   .
                                                         '                                                                                                                                                                                                                                  -....
                                                                                >            e   !yrto,e
                                                                                                       '.c
                                                                                                         w                                                                                                                                             ,                                .                       x                        .                                                 .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                .                                                                K           h                                                   .            '                                                                                                                                         q                                                y                                                                         '
                                                             ; '. -                                              !
                                                                                                                 .                   .
                                                                                                                                             '           ,. .                     t.N ,
                                                                                                                                                                                  Nc
                                                                                                                                                                                        .
                                                                                                                                                                                                                          .
                                                                                                                                                                                                                          vu.'.
                                                                                                                                                                                                                              xy
                                                                                                                                                                                                                               &ux
                                                                                                                                                                                                                                                                            .

                                                                                                                                                                                                                                                                           .q                           .                    '
                                                                                                                                                                                                                                                                                                                             *C
                                                                                                                                                                                                                                                                                                                              N                                                L           %                               ,.                  *                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .



                                                                             '               '
                                                             ol yL CXG. 'nk' ' k'
                                                                                k                                                                                                                                         û.
                                                                                                                                                                                                                           A                                                            -e.                                          t.
                                                                                                                                                                                                                                                                                                                                      e-                                                               VX kxk ; .


                                                                                                                                                                                                                                                                                    '           '                                '                                                     '
    ,                                                                                                                                                            .                                                                                                     '            .                                                                    '                                                                                 .
                                                                                                                                                                                                                                                                                                                                                             .                                                                                                              .
                                                                         ,                                                                                                        *                                                                                                                                                                                                '                               '                               '
                                      Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 8 of 15 Pageid#: 79




     I:.* M KTL
     .
                                                                    '0$
1                                                                           'X '.kjz? .WY
                                                                                        '                                                    u. . y (. w w                                                                   .                                                        .
                                  l
                                                       e .G
                                                       .       ,
                                                                                                                   r                 / tNy a V o h'
                                                                                                                                                  k
                                                                                                                                                  hxXkkc                                                                                                  e.
                                                                                                                                                                                                                                                           s4&<yO. a i
                                  0' '                                      e 'LGNô'
                                                                                   L                                              RGkkW o       P/ ' * 7 x .U'7             Y
                                                               -'                   .       .                                            .                                         .                                                                            .                 .
,1
.                 xA                                                tt-                 ..                                       A.& f .
                                                                                                                                       ,.-v b ,c=
                                                                                                                                                ' n A. .'x, 'y& '!.çç #.. euvut.                                                                                                                       k
                                                           '                        '
                                                           .                                                                .                                                          .                                     (s           .                                   a
                                      ,'G fs 4Yt. e< A                                                                          'V qkcv zv& i e- ivkvcç .% .                                                                                                        ''m Mo
                          r                                                                         . ..                . .. ,                                                                 ..        .           .                                     k             s.           .
                       &D TS tn . ù  '         yl S l'              .                                                                                                                               .    ,
                                                                                                                                                                                                                         $
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                              e- && k             '                  '                                     '.   .'
                          .                                                         .                                                                                                                                                 .       .                                               .
                                                                                                                                                                                                                                                                                                           '         )
                  ' -F:ND A .* . t? R1 ûbr eq C Lbv G                                               .
                                                                                                                                                                                                                         N Ge y u. qo                                                     m
                                           .           .                                                                                         .       ..           L                    ,        .                                                 %
                                                       .                                                           ..                                                                                        .                                        .                                       .


.         .
                  klko S m $&kG 1 X                                         .
                                                                                                '                       '
                                                                                                                            Y e ' çco                         .
                                                                                                                                                                                                                     & '# e - a.c tbt '
                                                                                                                                                                                                                                      xo          .                                           '
                                                                                                                                                                                                                                                                                                       #
                    ( o: .uïho N
                          -
                               ka                                                                                                   .
                                                                                                                                    ,* ' t                                                                             tlkl 'I?db&e k                                    '
                      .
                      ,                                                                                                                                                    .                                 .




     ''                           .       ,,               .                        '                                                                                                                            .                                                                                .
          .       .                                                                                                                                                                                                  .
                                                                            ïl4                         .                                                                                               . .                               .                                   . .                     .'
                  .                            b                    ( . jà . '
                                                                             Z
                                                                             .q                                                 ..                        .                                                                                       .                          .:
                                      A                                                                                                                                   '.       '
                  ..                                            .           '                                                                '                                                               .       .   *        N''         .       '
                                                                        .

                                                                                                           '
                                                                                                                    S                    lç fX                                                                                                        .
                                                                                                                                                                                                                                                          <g*        4                .                .
                      ,                                                                                                                                                                                                                                                                           .
                      y                        .                                                                                 '                                '                                                                               .
                                                                                .                                                                ,
                                                               ,

              -
              '
                          .
                                               tl Tô                                j %% ) X. VGAINA&T
                                                             .o.. tïi Fb V 6% G 'St hA cv G
                                                                                        .
                                                                                                  ' '                                                .                                 .                                                          .                                   .


                   ; Sa b     Lhûb o' 6 keâ w . Lose sfi tokecte        '
                                                                              J
                                                                                c.. &A' '' <-.
                                                                                '                          . ..                                                       .        '                                                  .       .
                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                     .
                  $% ta b> i ' qk69% 't''ts m .
                                              .o (k%-tl 'lçça
                                                            1 .qtleoR ' .. . 'e yck--w Lîoi'.
                                                                            .

                   sv    ' '           i %
                                                ç t-.I .                    '    ' '
                                                                                         Xvttk.Bkqc
                                                                                            .

                      û R U 2dt
                              ,           ï  k a.                               ibhû                           -
.                                                  .
                                                                                                           (                                                                               ..
                                                                                                                                                                                            jj               ..                                                 .
          sv                      ot.
                                    ec,
                                      --;s
                                      .                    .                    ' . eî' %'o k(A                                  .                                    '                                 .(f &K-l.                                         $ - 46                                                         .



                                  ï$
                                   %c c q   k , '' .C e- h Eê Q tr 1
                                                                   .' ''
                                                                       j.% !qy ).'''..
                                                                       :                                                                                                                                                                                                     .. t. j 3.!
                                                                                                                                                                                                                                                                                       .'
                                    1Qk
                                      ,çt
                                        etz . k
                                              x. ' . . .      , ''   .-. -j . ,.6   -I r .                                                                                                                                                                                    .e
                                                                                                                                                                                                                                                                               x 'j
              ' foçl ei-RoctBp >                                                                           (.
                                                                                                            + $> < A(-rq &-ïTJ> w LARt% 4 tatdhs
                                                                                                                                     '
                                                                                                                                                                  :
                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                          '
                  Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 9 of 15 Pageid#: 80
i




1   .                                                                                                            .                                  '. ..          .

    l -                   c               oï .                                              .,                                                           .
                                                                                                                                                                                   .          .




          /R &                        .               '4kEkt
                                                      .                R Gtû                     '               .            'z'                 'ç.
        t)                    %               Y<                      ç<            -            't.                          q .'
                                                                                                                                 =-'                         œ î -o            .       ûk '
                              *                       W        e.                                       e- & m                                .                    &           k       ov
              '       .           '
                  .               .   .               .                                           ...                .                .             .

    . *   a


                                                                            '
                                                                                izc-                             j                ,
                                                                                                                                                    o         e- K y
                                                                                                                                                                   NA,q, sk
                                                                                                                                                                          xye-
                                              .               .                                    .                                                           .

       .                              W%&.                    .'*' . oZQ'.
                                                                         A ' ' ec $$                                                               (x%        %    a' ,
                                                                                        '               '
                              .                           '                         x       ..              .x                            .

                                      . ,s.                            t.                                   ycïe. . ç.    .
                                                                                                                                                               .                   .



                                          .                                                                          :.




.                         -                       .               .             .                                             .                                        '
                                                                                                                                                                           ,
                wx

                                                 Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 10 of 15 Pageid#: 81




                .îq *-
                     qhùhs zo tt         .                    .                                                                                                                                                                                              .....

                                                         .                             '                %                                                                          '                                                                             '
                                             ,                             .       .



'U                                   >' G bm-ç.M ,A'                                                                                                W                                          R N ANMEQ                                                                                                                                gy

        '        .
                                     enpf G ..'Q$A'ky- , - '                   .                                       .                                                          .
                                                                                                                                                                                       . 'G LEx 'To&                                '
                                                                                                                                                                                                                                                                                             ' tK . '                                                     .< 3.                             .
                                                                                                                                                                                                                                                                                                                                                                                                    ' .
                                                                                                                                                                                                                                                                                                                      '                      '        5
                                                                  (.                            . 'N                       +.                                     t                   '*           i F=
                                     tLc çfû.X                                         '-<.
                                                                                          m e
                                                                                            ùG'û ' f BN                                                                               ç . Ak%' .                                                                                                          .
                                                                                                                                                                                                                                                                                                                           %.
1                                                                                                                                   .                                 .                                            .
                                                                                                                                                                                                                                                y                        .j .                . .                                                 ex
                                                                                                        G .                         . (                                                                                                     .                                            .                ,                              .             .                      ,,
                                                                           '                                         't.                .                                             , ' !h                       '            .. .                ,                .                       .           ..                               '
                                         o                                             .                                                                                                                           e.                                        .,                                                            nl                                                 .
                                                             ..                                ..                                                                                 '                            '       ''
                                                                                                                                                                                                                       J                                     .                                                        .                                                   .''
                                 e.
                                  j %<
                                  k                               ..
                                                                   -
                                                                   .                   k ..                                                                                ' eu ' > '                      iseiklq.
                                                                                                                                                                                                                  q,a '*j ,.V' ' j      ei                                                                                                                                              .
                                                                                                                                                                          ''.                              ' '                                                                               *
    .                                                                                                                           '                                                                      .                    $.-     .       .                              .    .                                               .


                                     çest' ce p œFemb- c-                                                                                                                                          ueut m ohqs        m m- 'LTt
                                                                                                                                                                                                                    co-         kePd&l/4-#lN                                                                                        .
                                                                                                                                                                                                                                                                                                                                    .                         '
                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                   .                                                                                                                                                                                                                              .



                     .
                                     CS              tY                            .
                                                                                           m            .                           +-'
                                                                                                                                      .                                   e-                                                                         f
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                           k                                                    e                                                   .
                                                                                                                                                                                                                                                                                     .
                                 .                                vp                   .                                        .               .                                                  .                                                                                                                                ,                                 .

                                     W         ccsum ck j a ,         & e. qsï
                                                                       '
                                                                                       e. K2 .      'o      .                                                     .                                    .                        .                                               '
                                                                                                                                                                                                                                                                                                 .                          '   '
                                                                                                                                                                                                                                                                                                                                                          .       .                                            ..   .



1
-                                    .
                                      r
                                      koetcl lk toi e-û b eFe-/ o&q-c %e<
                                                 .                         .
                                                                                et.i çv-(uqe y' M ke.
                                                                                                    4 % e.                                                    .               .                                            ..                                                                                 .



                                      . e .pN .fcsc '$ ., .-..y t
                                                                                                                                                         .    '
                                                                  <gy bp g > jyy :.j   tjw
                                                                                         m.u.t.  .,svjxs y  '
                                                                                                                           .
                                                                                                                                                .
                                                                                                                                                                                           .                                            '                                            .                                                       '                                  .                    .
                                                     .                                                                                      .                                                                              ..
                                                     !             .                                                            .               !'            '                                                    '                                                                                              '
                                     V)
                                     .
                                                . . ..        %     e ' & V . woV cd *. .w. . . tV ..                                                                                                                                                                                            '
                                                                                                                                                                                               .

                                       çu.
                                                ow e.   : ' .-% e. hak   ' bçç as tkt k. . .% e.
                                                                                   .                                                                     .            .        .                                                                         .       .                                                                           .                                                  .y
                                             ,
                                                     .                                                                          .           .
                                                                                                                                                                      s
                                                                                                                                                                           '
                                                                                                                                                                                       p .                                                          '.               '

                     .                               .
                                                             '
                                                             AZ e-                         '                                                    '
                                                                                                                                                             t kl - q çc.
                                                                                                                                                                        s                                                  $ t xN
                                                                                                                                                                                                                                k. c.- '=-k         . o.
                                                                                                                                                                                                                                                      .                                          .                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                           .



'
                                                 X I4DA:
                                                      ' % > & & ' r-tt                                                                                                                                     MN TO t/ ùkl# ett eu      k7'                                                                                        '
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                '
                                         W           x       ,.        p                                        .k              !               s                                                          x           J                                             .           ky                                                     v x
                                                                                                                                                                                                                                                                                                                                        ,                     w,kg wnvcu
                                                         .-            LG :                                                .                                 *.
                                                                                                                                                              .                        u                                                                                             X -                                                 l                    u N LY UGtc

    .                        . Gx
                               %G . , ok
                               '      W i+
                                      '  '
                                         I
                                         ho;
                                           a                                                                               m.%%.
                                                                                                                            N. u .ï'
                                                                                                                                   $h' ' s eow
                                                                                                                                             ' &V .                   .                                    -                                                             ,                                                 ! x tx                                     ço m
                                                     .                                                  !                  !                         f'                   .                    '       .                                    .        .

                                     :1                           <.                                    y(A C çK ' ce '
                                                                                                                      à beH : T e                                                                                                                                                                                         .J. œ                  ucK
                                             o ï& v3f: . e,,ïœt #' - E a e. e UeY &% krt ee& .
                                                              .                                                                                      .                                                                 .                                                                             .
                                                                                                                                                                                                                                                                                                                                                      A CX .
                                 .                                                                                                                                                                                                  .                                                                                                        ..                       .

                                     sbx G bewnoy ot/ of- N%kN.
                                                              Yecf
                                                                 xzm h= .-e-
                                                                           cçr e-
                                                                                tl csw v n %1* e.
                                                                                .                                                                                                                                                                                                                                 .

                                                              '                                                                                                                            .
            .                    .                                                                                                                                                                                                                                                                                                                                                      .                               '

                                     k
                                     ,          kC-(%                                                                                                        ET                        V T @- n ' /.?. L t S ' 1eR ' > .
                             .
                                             te s.k .                                                                                           .                                          .  .
                                                                                                                                                                                              s%. '->- ' '. . î ' 'ç. à. '                                                                                                                                                                           . .




                         -   .- -    wtx%-
                                        . hwum-+1 opeo G tcalk tx# G V KYd?                         .
                                                                                                                                                                                       '                                                                                        '.       '                            .                                   -
                                                                                                                                                                                                                                                                                                                                                                                                ,        -
             '                                                                                                                                       '                                '                                                                                                                     .                                                                  '                    -       --
                 . .                              .'                                                                                                         .            .                           .                                                                                                          . -        .        .
 .
                                                  Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 11 of 15 Pageid#: 82




II                                .-                                                           .
                                                                                                    '
                                                                                                    .          .    .
                         &. kLI- 5 Zotl                                                                                                                                                                   ,
                                              '                                    .                                        .
                                                                                                        .-              .                    .<                               c               '. o                 '                                    .
                                              E 8/                                                                                  'L%. l                                                                $: KL                         GG T                                               <                    Lt,tt
                                                                                                                                                                                                                                                                                                                    z ...L T
                                                                                                                                                                                                                                                                                                                           ,
;
1                                 '
                                                                                                                                                                     '                                                             .                                                           '
                                      W G                                          Ay lm                                                     b % .' . oL'ZA KYC.                                                                                                                                                                                         .
                                                                                                       v,                                                                                                                  ...                              xt'                                    :/                                                     .
                                                                                           x                             <,
4
, .                                       -
                                                                                                        k $ a i.
                                                                                                               Y(t.j
                                                                                                                   N                                                                                                               x' a itR.
                                                                                                                                                                                                                                           .v 'u .j-                                                             (.
                                                                                                                                                                                                                                                                                                                  t1. +                                                   . : ,,
11
'                                 f                            y           ,                               .                        .                                                                                                               .       .

                                  thqoh k 9 .
                                            oh $r '
                                                  -- '                                                                                                                                        .'' + è-lto ô                                                                      A KAG Txsla k  d
                                  '
                                  .
                                    uosw    A*s                                                                                                                                               UEGtG L.t -' E '                                                                  &Lq C-eo oto cx ' ïrt Aq( u             .
                                                                                                                                                                 ''                                                                                                                                                                      '
                                                                                           .                       .


     j
         '       '                    ofzx, (csl G c ts , î                                                         ..
                                                                                                                                                                                                                       ok t''r o                                                               -eu ea   '           -
                                                                                                                                                                                                                                                                                                                                                              .Akous q- e
                                                                                                                                                                                                                                                                                                                                                              m
                                                                                                                                                                                                                                                                                                                                         .

                                 rs                                o ose.cxxke ea. ckfo s &n-* gt- thuvx - xe i' .k4i A . Rdt- phuète
                                                                                                   .                                                             .
                                                                                                                                                                          '
                                                                                                                                                                              .



                                 CR tot- ' u%'7 , k&' W k.G 'C.s
                                                       .
                                                                                                                                                                                                                                                                        c okçeuM                                                 .X y '                                                             -
                                                                                                                                                     a                                                                                                                          .v
                                 *Y No 0 5,
                                          e. Nk    k       , k k ' ' (N jq .y a-
                                                                               ecs    ck ïko0>                                                           '                                                         '                                                    '
.                                                                                                                                                                                             .                                    '.                                   . I
                                  .

                             .
                                 Y e- es 4% X
                                            oc'
                                              kle cx ' k. a. .'nok-
                                                                  '
                                                                  k mkke- ' &;     . kcksïkm :% .                                                                                                                                                                                                                                                                               .



                                 C.G                                               ' o '% * .
                                                                                            - a0% Aqs s-
                                                                                                       sCA'
                                                                                                          ?                                                                                                                                                                              . çqm x k-                                                                       e,k&k k%,

                                                                           '
                         n                                                 .
                 7 . kbti                                                  ,               LoL -                                                 h1: k'.,R M L%..                 '                                        '
                                                  ..                                                               '.                        .       .               ..                                                                                                                                                                      .                                      .'          .       .
                                                               ,


                                      >                                            > &7                                         < & &b#%
                                                           h'                                               '                   6           '    4.                                               -                #                        m                   '               d          .            '       '. 5             %               ''                        '                '
                                                                       .


                                          .
                                                  e                        $+      .
                                                                                                           '
                                                                                                                   w > ' RAG qE                  .                    .                       .
                                                                                                                                                                                                          s-
                                                                                                                                                                                                           '
                                                                                                                                                                                                                           â
                                                                                                                                                                                                                           .            .
                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                eM                      .
                                                                                                                                                                                                                                                                            '    <q                     .
                                                                                                                                                                                                                                                                                                        .       .           ..                       .
                                                                                                                                                                                                                                                                                                                                                                               otlzt    .       ,           .
                                                                   .                                                                                                                                                                                                                                                                                                               . '
                                  '
                                                                   .               s                   k                            y                ,
                                                                                                                                                                                                                       -                                .                   .
                                                                                                                                                                                                                                                                                                                                                                      ,

         . .
                                          Yc t                                     .
                                                                                                                   l                        L dth t
                                                                                                                                                 '               .        .               .
                                                                                                                                                                                                      Q. NA v                               '
                                                                                                                                                                                                                                                                                         à-qo à    .            j
                                                                                                                                                                                                                                                                                                                            . .. 'c $' c.)
                                                                                                                                                                                                                                                                                                                                         j
                                  ihe +-bhL SKoatlr--t-'
                                                       t '                                                                                                                                                     b-rE                                     - -                                            x i e. ' '
                                      q '                          q                                                                             '                   .                .                                                                          :l                  ..                                 '                                             .             .


j.
                             '        '
                                      t:                                                   :                            e&k Qe  .            '                                    ,>
                                                                                                                                                                                  '                        NYG                          .
                                                                                                                                                                                                                                                .? f kbe o7Q                                                            T                                EQ QAO &IE
 '                                    '
                                                                                       .       .                                                     :                        jj                                                                .                                    '                                                                                . .
         '           -
                             -(                   çKc-
                                                     'ka'
                                                       ,
                                                        .e.l '
                                                        ï  .
                                                             kl %' x'
                                                                    ltnMI!t:                   ..              .
                                                                                                                                .
                                                                                                                                        .
                                                                                                                                             .
                                                                                                                                                                                              .
                                                                                                                                                                                                      ,.
                                                                                                                                                                                                               ï 'k'fs 'ç(--
                                                                                                                                                                                                                           tea :'-                                  .                . .
                                                                                                                                                                                                                                                                                                                                                         '        .
                                                                                                                                                                                                                                                                                                                                                                          ' '
                                                                                                                                                                                                                                                                                                                                                                            s  . ''
                                          q                                                                                             <'                                                        .'' ;                                                     '!                  '              s       '!
:'.  .
                                      L (ïe :fçts
                                               )
                                                  1. k                         '
                                                                                                                                                                                  'f                           .
                                                                                                                                                                                                                       t.      .
                                                                                                                                                                                                                                                a                                c                      '
                                                                                                                                                                                                                                                                                                            Q.L                          .       .        .   '
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                    .       .. .
                                               Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page 12 of 15 Pageid#: 83




'


        22 - 7u L:    .                                                            '
                                                                                                   oî''n
                                                                                                    .                                                                                  . '                '          '                               .              '                   .




                      .
                               '       E Lh''''''                '=      '=''''-           T btkk.t ' v '.
                                                                                               -         a t --' - '' ''                           .   -''*'''
                                                                                                                                                             =     '                   L D qGx'- <
                                                                                                                                                                                       ---   '            -- - ''                                                                       .

''                                                                                                                                                                                                                                               '
                                                                         .                                                                         .                                                                                     *'
                           ç '                                                         .
                                                                                              d
                                                                                              'k.k. ex ' ç k'cy' G. çukt.                                    .

                                                                                                                                                                                        -.                           %'tRX .keKï
                                                                                                                                                                                                           V 4G' Y'. Ni       ' D'Gi
                                                                                                                                                                                                                                   '
    '                                                                              %                                     .                                                 .

                                       C'GïGNAL ' k'éxTM K,r
                                       .                                                                     '                         '       Ce  '               EM                            '        :6 G '-Lt      k               '            '                 W


                          $$' '                     '                    .                                           - 11        x         ' 1'                  A t.              '                 '                           w                             &'' .        'N                       '                              w

j '                       ..
                                                        u                          $ . j & <G
                                                                                           kT . '  .
                                                                                                                                               .'            .
                                                                                                                                                                  '        .                              '>
                                                                                                                                                                                                           u   .k        .
                                                                                                                                                                                                                                                 ! $
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                . f,                 . e. .                co .
.                                          '                                               '                                                   .                                                                                                                                        '    .                         .
                                           A                                                                                                     .                                                                  . . ''.                  h.      '
                                                                                                                                                                                                                                                          x                             s.                                          .   ..
                                   & e .. , o  '
                                                        ..                                                                   - -                                           ' --pu ,-*- ç.' .. ' ''k                                                                                                            ..                            h---. ,



    '                                                                                                                                                                                                                                                                                        '
                          .r                r                                  w       '       tv                                                                ..,       j       .                            .    e..'                                                                        A
                                                                                                                                                                                                                                                                                                 ..x
                                                                                                                                                                                                                                     .
                                   h
                                   .
                                                                                       r.                        .                   .e.* .. . l                                                                    '.<                                                 e.a                                                    .
                                   w                             %                     &       '             -.Py.
                                                                                                             .           $                                        .                                  g#                                      ..




.                                                            .                                                                                 .                                             .                                       .       .            ..                                                               .
                                                                                                                     .                                                         .   .. .... ....                                                                                     . .                                        . .           ...
                                                                                                                                                                                                                                                                                                 .       .



-            .    t'                                                 .                 ?                                              . .- .
         .
                                                                                                                                               -----y. .                                     .                  ..--            ,                                                    --- - .

                               DCR AU/ LF X,kl,BuzêN ö                                                                                                                                                                                                                                                   -
                                       Ar                                              ' lt                                  .                                                                                                       x. q.                                                                   '.j
.                               :< oo tèle &' e-       e                                                                                                                                s                                       t                              G            .
                                                                                                                                                                                                                                                                                '> '                 y..                                               .



        ' .                                                  s) >'J-N.hk
                                                             ju N &v jM
                                                                       '                                 h<. ..  ?k
                                                                                                              % . 'j             p :w
                                                                                                                                     P,qïxso x.
                                                                                                                                          &< & %
                                                                                                                                                 !                                                              '                    '                              , a
                                                                                                                                                                                                                                                                    '(%
                                                                                                                                                                                                                                                                                tx . '                                                  '

                                       h q A. sp '
                                                 m%                                                                          .                             .                       m . -                                        x .q
                                                                                                                                                                                                                                   x                                             y
                                                                                                                                                                                                                                                                                 'o$..                                                  .,
                                                y tD                                                                 .           >                                         c%tr
                                                                                                                                                                              jp .



        2.q.       '
                   YR     7o t:
            bEFEIûM ûT '
                       R QCB'RtN-at ReG.t6:&L.D'
                                               RBG '
                                                   J M $ f-èR C                                                                                                                                                                                                                                                                                    ,
                 --
                  .
                               e                                             % < :ïa'
                                                                                    ïlk'çGnR& &e-
                                                                                       .
                                                                                                vQ<.y
                                                                                                    'u ku t&,
                                                                                                            .To1                                   .                                                                                             ,
                                                                                                                                                                                                                                                  ,       vtprssl tA , ko
                                                                                                                                                                                                                                                          '
                              . jj. . N      kk N ,y xygpyuy wyy,g. ç. Qyyyg ypujgy
                           4M k '2 '
                                   zkï
                                     c- è ctuk . e- ïcxtl '
                                                          s* cs'
                                                               k/ '-, k
                                                                      .o o       ot
                               5                                                                         .                   .       N.                          .. .              :                                     '                               . .                    j                    .             .           .
                                           .            cotxk                                       zE -e. h. . e-< e-
                                                                                                                     .
                                                                                                                     k-o                                                                                 s = '.   - '.                                                                               î kk,s
                                                'h.              ..
                                                                  .v                       .       . .                   .                 .            yst            .                                   .       .'    .' *'                                                                       .Ii .y    .       lrlkt'..'
                                                                                                                                                                                                                                                                                                                               .b

                               '
                                                        E                          1                                 '               1                                 CN. et-                           'N tJJ W      s%                                                                                   kkG                                            .
                               '
                                                         C1                                                      .                                 '                   '                                            '
                                   çcS
                                     .
                                     uïl ' ';e ,.' e.-tek
                                                       -=o tlS
                                                             ..                                                                                                                                                     -       .
                                                                                                                                                                                                                                                           -   --
                                                                                                                                                                                                                                                                                    .
                                                                                                                                           '                                                                                                                                                   .                                                         l                                                                                                              .                                                '                                '.
                                                                                                     '
..
                         .
                                                     ..                                                              '                                     J                                                               ..                      '           '                   .                                                                                                                   '                                    .       '                                                        .
                                                                         '                                                                     '                                                                                   '       '                                                                                                                                          .
                             . .
                                                             Case# 7:19-cv-00863-EKD-JCH Document 7 Filed
                                                             .           '
                                                                                         .            :   01/21/20 Page 13 of 15 Pageid#: 84   .                                     .
                                                                                                                                                                                              '                            '                                                                                                                                  .           '           '
                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..

     .                                                                                                                                                                      .'                        '                    '                                                                                                 .                                .                                                                                                 '                                                        .
                                                                                                 .                                                                                                                                                                                                                                                                                                         .
                                                                                                                 .                                                                                                                                                                                                     , .               .        .                                        . .                                      .                                                        .       .                           ,
                                     .                                                                                                                     '                                                                           '                                                                                             .
                                                 .                                                                       .                                             '                                                                                                                                                                                                                                                                                                                '
             .                                           '                                                                                                                                                            .                                '                                           . .                                                                    ''      '                                                                                                                                              .
.                                                                                                                                                                                     .                                    .                                                                               .                                                      .




                                                                                                                                          '                                                                                                -                           '                                           '
                                                                                         .



1 25. OUQ Z0$6 r p ijz yg cp
                          - goj. go #wsgc.n y
                 '                                                                                                                                                               '                                                                                                                                                                       '                                                                 ''                                                                                                                                              '
                             .                                                                                   .                                 .                                                                           .                                                                                                                              .                                                    .                                    .               .               '.               ' '                                  '

                                     beEc LM r                                                                                   La tt4y-vô,L                                                                              ôucc- etep 5h143 -oM h ö
                                     i               '
                                                                     '   .                                                                                 '                                                                           N                                       ' .                                               If                                                                                                                     '.                      ''
         .       .
                                                                                             A$ . %                                   .
                                                                                                                                                   -a                                '        '
                                                                                                                                                                                                          V                         Y yq ro .W r'                                                                                                         .V G gx                                          .                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                        VW %C.
                                                                                                                                                                                                                                                                                                                                                                                                                                             Y V >#p .                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
.                                jkhu                        .                   .
                                                                                                                             .                                 lt'
                                                                                                                                                               .                 ..                               .                                                qt              x .'                                .                         !                                :,                                                                        ,                                                                                 .


 .
                             '
                                     .
                                             .                                                       t       '               '
                                                                                                                                                   :<                                                                          e. $ kk                                                                                                                                            o lïle                                                                                -A uj k.
                                                                                             .                   a.                   .'                                                                      .
                                                                                                                                                                                                                                           '                   N.                          .           x               .                                                      ,                                                         .                                                            .'                                  !$               .           '
                                                                         s                                                                                 -- c                                                                                                . ,o                                                                                   . y.                                                                                                                                               ji
     y                                               '                                               R)              t                .                                                       .                       .                                                                                                                          '                                    '                    .                       .                    '                       .                                                                                              '
                                     ko' tkk                                                                                                                            e. 'V                                                                                                      T                                                                                                                    î uikl -- '
     .                                                                           .                                                                                                                                                                                             .                       '                     .                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                          x
                                                                                                                                                                                                                                                                                                                                                                                                            TmayES N                                                                                             .x y..
     .

                                     G ' $ >'> o e                                                                                                                     '&    e.                                                                            .
                                                                                                                                                                                                                                                                               ' &C1 9 UL Ce
                                                                                                                                                                                                                                                                                       '                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                       C                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x.xj
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            xmx .
                     ,                                                                                                                                         ,                                                                                                                                       .                                                                          ,                                        .                                                                                                                                      .
                                                     '                   <                                                                                                                                                             .                                                               $-.                                       '$           n                                            .                                    N
                                                                                     x                                                                                               h.           .                                                            .                                                                                                                                                                                                                                                                          .


             .
                                         CV Nk-                                                                          eâ  '
                                                                                                                                                               '                                  '                                e '                                                                     N                                     ''
                                                                                                                                                                                                                                                                                                                                                  $'Q tA '
                                                                                                                                                                                                                                                                                                                                                  .                                                                                 ' QZ...
                                                                                                                                           .                                             :.                   .                    .                                                                                                                  .                        ..
                                                                 ,
                                                                                         .       .                   :.                                '                                                              .                                                                                )                                                              . '                      '

                                                                                                                                                   .                    ''                                                                                                                                                                                                                             f                                                                                         '                   .
                                                                                                                                                                                                                                                                                                                             .               .
                                                                                                                                                                                                                                                           '                       '                                                                                                           '                                        '                                                                                            '
                                                                             .                                   ' '                                                                                                                           .                                                                                                                               ' '         '
                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                           .                                                                                                                                                                                                                                                                                .                                                                                                         '
                                 .                                                   .                                       '                                                                                                                                                                                                                           '                                             . .                                                          .                                                                                     .
                                                                                             .                                                         .                .                 .                                                                                .                                                                                          .                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                       ,                          .                                                                                                                             .                                                                             .


                 2L-
                  7 J                                             ï N.20ï% -&!OVIZ' er
                                                                                     '' 20 . To Pm <-LN          ,                                                                                                                                                                                                                                                                                                                                                                                                           .                        .
                                                                 y jb jm x   %x k .qv otx '
                                                                                          b m i y - &Jjjziqsg jx
                                                 Be. : .+ '5 C% î OV LEY't&'NTBD '-Gt& tK '
                                                  ev '> ' Q-tlï o/ ' ;GLN          h ?=   < 'xtM $N .
                                                   sc ah to$     . otte $'dxE      z ' L 5 uc t sw voR i-.4cx.s      '                             .                                                          .                                                    .
                                                                                                                                                                                                                                                                                                               '             .                                                                                 .                                                                             .           Z'                      .
.                            r                   .


         '       ,
                                 .                 r E '(1.
                                                   GI.
                                                          $x '' +%:1 hy tltas Nv .
                                                                                 j:
                                                                                  '.'
                                                                                    l(ij.axq
                                                                                           i.
                                                                                            V . 'tA' & . k
                                                                                                         %dx. .                            .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                     ,                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                 .
                                                                                                                                                                                                              y , ' , (,: ' ,                                                                                              (y                                     x                                                                     ' ,                                                                                                       .
                                                     *                   e-                                  ,           oWV                                                     %&       '                                    '
                                                                                                                                                                                                                                   ç                                       % ' lcQ         '.
                                                                                                                                                                                                                                                                                                                                                                      GlS                                                                   '.c                                         A .v-
                                                                                                                                          ..                                                                                                           '               .                                                                                      .                                                                                                                                                                                   '   '
                                                                                                                                                                       ' .                        '               '       .                                                    '                                           '.                                                                              '                    '                                                                                .                   '
.                                                                            .



                                                                 ''
                                                                                                     1                       '
                                                                                                                                                       .
                                                                                                                                                                            > .%                                                                                                       e.                                                        yc
                                                                                                                                                                                                                                                                                                                                                  .                                                z. nc m G .h1. ck
                                                     .                           .                                                                                 .                                                                                       .                                                                         .           .                                                                 .                                                                                                                                                       .

                                                 ' ex #<-                                                                '                     - $ N N -,                                                                                                          . '                                                                            .                                            ' '. .
                                         .
                                             .                                                                                        .                                J    '        '                                         '.'                                         ..'                                             .                              .                                .                           .                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                               '.                           ..
                                                                                                                 .




                                                                                                                     '                                                                                                    ''                                                           '                                                          *                                                                                                                                                              '           '
                                 .                                   .                               .                                                             .                                      '                    ' ..                                                            '                                 '                       .                    '                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                     .'                                                                                                                                                                                                                    .                                       '
     .                                                                       .                                           .                                                                                                                                                                                                                                                                         .
                             .                                                                   .       '                                                                                                                      '              .                                                   .                                                                                           .                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                  .                                                                                 .




                         .                                                                                               .                                                                '                                                                                                                                                                               .
                                                                                                                                                                                              .                                                                                                            .                                                                                                   .




                                                                                                                                                                                                                                                                       '.                  '
                                     .                       -                                                                   ..                                                               .                                                                                            '                                                     '                ,                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                             .                                             .                                                        .



                                                                                                             .           '                                                                                                                                                                                                                                                                                                          '                                                                                                                 . .
                                                                                                                                                                                                                                   .                                                                                                                                          .
    . ' .   'z.@rr       .     .   .. .                                                               .
,
                             Case 7:19-cv-00863-EKD-JCH Document 7 Filed 01/21/20 Page .14t of 15 Pageid#: 85
                                                                                                   < .

r.
 >J.
   > . ',
        ..
                             -1- '
                                 kY11&V Y -to(-CC
                                                -i/ lCQVY1,           ..
                                                                       ,                   .          .



Jy                             h(W                    Lg-totk/< oT-ce tèttC-
                                                                          -




)
j
I.
''                            > G /OAAN
                                     ''- '' Y /
                                              - -v
                                                -----3-
                                                      'a
                                                      -
                                                      .----
                                                          .
                                                          -
                                                          ;
                                                          '-.
                                                           .'-
                                                             '
                                                             -z
                                                             ''
                                                              :-----------     '
                                                                                               '           ' ''
                                                                                                   -'' -'' '
                                                                                                                   '''r'.
 !
 .                              -
                                ' ''
                                   -                                       )
                                                                                                                        '




                                   t4: Paowooc; u xoue
                                              .




                     '                                                                                             ''
                                                           .                       '.. '




                              C'kactov asq-
                                          ktte,:A                                              X-lqttJ-
    /.                        '                                  '                                                              '
                                                                                                                            '

                                                  .



I
J.                                                                                                             .
?                                                                                                         û L:Q
r
j                                                                          .                              b ts-
                                                                                                              'c
:



                                                                                                               2 to
                                                                                                                bQ z

                                                                                                               .
                                                                                                                            A'
                                                                                                                            >




                                          ï
                                          /.
                                          :
                                          .




                                                                                               '
                                                                  .        .
'
                                                                                                                                                                                              ..                                                                       J
                                                                                            .
                                                                                                    .                                                                                          d
                                                                                                                                                                                               k' .                                                                   I.*
                                 Case 7:19-cv-00863-EKD-JCH
                                                  $ .      J Documentz7 Filed
                                                                            œ 01/21/20
                                                                                       '
                                                                               a,.....v1 Page
                                                                                       . .e'
                                                                                          ss  15 of 15 Pageid#: 86            :N                                        :t: ' .
                                                                                                                                                                        n
                                                                                                                                                                            k                 ..;                                                   .

                                                   .'
                                                   .                                         N                                     z'                                        .p
                                                                                                                                                                               x                                    'N
                                                   z                                         >>
                                                                                            kz
                                                                                                                                   /
                                                                                                                                   %
                                                                                                                                    '                                        x
                                                                                                                                                                             k';z
                                                                                                                                                                                                                     V
                                                                                                                                                                                                                     z                                    x
                                                                                                                                                                                                                                                                            l
                                                                                                                                                                                                                                                                            I
    .ee                                                                                                                            e.                                                                                x
                                                                                            $v                                                                               .                                       z
                                                                                                                                                                                                                     .                                    .
    t= .                                            '                                       NK                                     ?
                                                                                                                                   z                                           z                                     )
                                                                                                                                                                                                                     v                                    A
                                                                                                                                                                                                                                                          p
                                                                                   N'' u.                                         e
                                                                                   NJ' /:-  '-*'
                                                                                   k V!i/...-x'o-.-.M.,....x..                                                     %
                                                    .
                                                      ->-
                                                        x
                                                        .
                                                                                                                                 ..
                                                                                                                                  x.                               N                           /                    .
                                                    w.4.!;  .
                                                            -1j
                                                            V .
                                                              l
                                                              ..
                                                              :
                                                              ; .      .. J.A..z>h.-qen..u
                                                                         .
                                                                         . -
                                                                           m .z
                                                                              .-.
                                                                                A    .       .
                                                                                              e  le-
                                                                                                 .vmv
                                                                                                 l     .::D
                                                                                                       se mw
                                                                                                          q -.
                                                                                                             y
                                                                                                             .
                                                                                                              A'
                                                                                                               -.t..x
                                                                                                              .A
                                                                                                               e
                                                                                                               %          .
                                                                                                                    ......,
                                                                                                                          o-.'o r< ..FU-c1.S 4.R... ' ......-.    -z
                                                                                                                                                                   k)-.t.j.s.'A..           a.d.-.U-  .ç.eA.. . . . .z ..
                                                                                                                                                                                                     .f
                             '                      -- .           '
                                                                   = t
                                                                     :u  . . .... .4. .e
                                                                                       .  -
                                                                                          '                    '    .%'   J  o
                                                                                                                             ..
                                                                                                                              .
                                                                                                                              < :
                                                                                                                                .
                                                                                                                                ..
                                                                                                                                 w    x=             . .
                                                                                                                                                       w pa
                                                                                                                                                          s.u      N   F0:9
                                                                                                                                                                          -kYq
                                                                                                                                                                             ' t
                                                                                                                                                                               t  '
                                                                                                                                                                       Y.: ' vq> ...=-.     .%
                                                                                                                                                                                             ,
                                                                                                                                                                                             .
                                                                                                                                                                                         QZm;e>'   .  .
                                                                                                                                                                                                      t.'.'ar ''âz . ...
                                                                                                                                                                                                       : vE a               .*.&'h' .'
                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                     't'
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       ''.
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                    w%                                   ,
                                                                  . ' r=7!.w* *** '                                       ''M x- R ' - ...' .v..x. ..# '
                         .
                                 .<
                                  >                e-ok           .> . -            ..kC:&.e-.                      .>. '             .>*
                                                                                                                                              ot- V;N:.NLU.ow
                                                                                                                                           lte'            *'# o-
                                                                                                                                                                .xu)W*..
                                                                                                                                                                      '
                                                                                                                                                                          .=œ,#*
                                                                                                                                                                        .a.            '.'-
                                                                                                                                                                                    Z*%.          r:''.'..w.'.'
                                                                                                                                                                                                              %gmq'
                                                                                                                                                                                                                  l.ro ..
                                                                                                                                                                                                                        aMw
                                                                                                                                                                                                                          =; . .V..'x.L.
          .       - .. . .            .                 x -           vq'        =*'. .. -
                                                                                      .                                   >   - .''=e         .<.          Y.
                                                                                                                                                            .-      *
                                                                                                                                                                    .* '                  .. .
                                                                                                                                                                                            <xu c m           .
                                                                                                                                                                                                              '           . e- '   ..
                                                                                                                                                                                                                                    .
      ..                                     . <-                                           .. W                                                      .m                                 œ w                         .... e..
                                                                                                                                *y         '
                                                                                   .                                                 .. . -*:4S6/* ' .AAMN:P-              . -.
                                                                                                                                                                              > xo v--> c*#V'             .
                                                                                                                                                                                                          .#k --'-:âr-%2&'----'.-'*'p;*
                                                                                                                                                                                                                                      aZZ ->**F**'
                                                                                                                                                                                                                                         VX
                                                                                                                                                                                                                                        *ê       ... ''.  *>*'a
                                                                                                                                                                                                                                                              ''W*
                                          ' '' T'                                                                               - ''' . : ---'
                                            . .r e'l;
                                                '<  k,
                                                     ',
                                                     L'ka:$'
                                                           d,,.,J.L.--.
                                                           .          1a,
                                                                        k-      ;L..*
                                                                         1.('l'.-.  19.
                                                                                      lsl...
                                                                                      .      b'1-
                                                                                           ).,  *1!'.. -1...1.:. -s..-,..J,-,1-,
                                                                                                ..                             zL
                                                                                                                                .k'
                                                                                                                                  f
                                                                                                                                  à..ï
                                                                                                                                     - .
                                                                                                                                                 -------------- ..
                                                                                                                                                              -....u           ...s-
                                                                                                                                                                                   %.-t--.--(t-*.-----a--    .
                                                                                                                                                                                                        -..-rc-.
                                                                                                                                                                                                              zk.                ..k.
                                                                                                                                                                                                                                    za...
                                                                                                                                                                                                                                                    -*b.'-.r-
                                                                                                                                                                                                                                        1r:;,.,az,zz-.-....sv- . .:
                                                                                                                                                                                                                                                                   i
                                                                                                                                                                                                                                                                -s.,
                                                                                                                                                                                                                                                                   -... .
                                                                                                                                     . .                       .                           z.                          .-         .                         .,
                                                                                                                                                                                                                                                        .ew w
                                                                 .       .      .
                                             x=-J%BK .a.erl'zp * . .vhJwky.Jh.a./0'F$                                            %       .
                                                                                                                                      ... -w                       -                .**M.xw ..= w.w.
                                                                                                                                                                                                   '>. e .      ..:x-a<.'*x'G?'.
                                                                                                                                                                                                                               'r
                                                                                                                                                                                                                                *5'r. *.Ge'.-e
                                                                                                                                                                                                                                    '''       -. >. '
           .                                   !'
                                               -.h
                                                 ,
                                                 .
                                                 -
                                                 .$
                                                  A. b.t13 .
                                                           1. M  lui1JztJ..q
                                                              ,.'.         ..e
                                                                           ' .:..
                                                                               '
                                                                                v:
                                                                                .
                                                                                '.'r.
                                                                                    M   .
                                                                                                                                          . .            .             .              .   .'m-'''.'&,.<w '
                                                                                                                                                                                                        ...-.
                                                                                                                                                                                                             %==
                                                                                                                                                                                                               -*
                                                                                                                                                                                                                ca.,
                                                                                                                                                                                                                  ..z..r. .
                                                                                                                                                                                                                          s
                                                                                                                                                                                                                          . ..':
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               v..-     xz
                                                                                                                                                                                                                                         .. *''7.-..
                                                                                                                                                                                                                                                  ;.
                                                                                                                                                                                                                                                   p....'
                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                          .
                                                    ----
                                                  >1J-r?*'PM--=V*u---              d--                                                                                                                                .          .           :,.
                                                                             ,
                                                                                               .tQz
                                                                                                  -zlaex-
                                                                                                        lQvAx
                                                                                                        .   .e
                                                                                                             :.-.
                                                                                                                v.. ' .                 ...,=.'
                                                                                                                                              a.
                                                                                                                                              .5N<--aw,'..o..r                      -xm.'.'y
                                                                                                                                                                                         e..-l
                                                                                                                                                                                            :.r----%# y-.           waaoswpx '. ...
                                                                                                                                                                                                                                  .ûL%%skv                '-T-
                                                                                                                                                                                                                                                             .x>@
                                                .T.                              . . -.m                                           .,.
                                                                                                                                     pu
                                                                                                                                     .'
                                                                                                                                                       .                                  r. . .sNww
                                                                                                                                                                                                  ...                            ;r.
                                                                                                                                                                                                                                   .-... ...zm x>-.'
                                                                                                                                                                                                                                       hwv                        ' .I
              '                                                            .
                                                                                                                                                                                                                         .x .r
                                                                                                                                                                                                                          ..?
                                                                                                                                                                                                                             oy
                                                                                                                                                                                                                              .yx-  .-w- . ..   ...w A..
                                                                                                                                                                                                                                                       os                   j
                                                .%x*                                                                          -.
                                                                           .
                                                                           ..M = =e
                                                                            =.    ...z.
                                                                                       r                        *b%Yv      .> '
                                                                                                                    - . .-.--
                                                                                                                    .      .                                     .r-
                                                                                                                                                                   'v       -.      .                   ;% e
                                                                                                                                                                                                           ..-
                                                                                                                                                                                                             -           .W-  ...'
                                                                                                                                                                                                                              G
                                                                                                                                                                                                                           vec.  .
                                                                                                                                                                                                                                 .*'
                                                                                                                                                                                                                                   ,c.
                                                                                                                                                                                                                                     :'
                                                                                                                                                                                                                                      e- <.K.6;u1.eM'
                                                                                                                                                                                                                                                   ''w '
                                                                                                                                                                                                                                                         .
                                                 *                         .                   .                 m. .               zd
                                                                                                                                     .#. ... '..
                                                                                                                                     ,                                        ... .                        -               v.o.urFur.-
                                                                                                                                                                                                                                     r.zrw w u.k' <.-.-%....
                                                .:-
                                                  <*                    .mxvwx...he.>e                                                                                                    -        ..       N p<*>ee' ..     ..,.-/. a-* <''e4K'z..'''' I
                                                                                                                  :x.4so-.p%.:' :>e*Y '                                                                    v:
                                                                                                                                                                                                            nwuwe '        e
                                                                                                                                                                                                                           *       ;r
                                               .!wGd                                                            . .           *e w+& .>                  x>   -m----'.                                                 .-.
                                                                                                                                                                                                                -qzxxppç   ''..', . O>X-TZ'D'A.m***q(
                                                                                                                                                                                                                         :N.
                                                                                                                                                                                                                         .  lb
                                                                                                                                                                                                                             #' *
                                                                                                                                                                                                                                Z$
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                               M<
                                                                       N                    # >                                     on.                   .>
                                                                                                                                                               . xw..*
                                                                                                                                                                       .z<*                           N =<.e-posoo/.uw.lmp jAk.M.>r
                                                                                                                                                                                                                         .:x      ,x.e.--xqa<x. . .'wy'q ' ,
                                                                                            .                                                              --oeo                                                    - zu ..                   4-           $*$.          $




                             .    b                                                                                                                                        e




                                                                                                                                                                                                                                                                     >
